DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the load is described as operating in a heating state and/or a warming state.  Subsequently, in claim 4, the load is said to be a refrigerator having a cooling function.  Refrigerators are not known to have heating and/or warming functions, so it is unclear how the load in claim 1 could be a refrigerator.  Appropriate explanation or amendment is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihama (JP 2012-050324 A).  
Regarding independent claim 5, Nishihama teaches a portable power-supplying device (Fig. 5), comprising: 
a power generator (4) that generates power by being driven by an engine (3);
a storage battery (1) being chargeable with power generated by the power generator;
a measuring unit (5) configured to measure a voltage and a current supplied to a load (30);
a calculating unit comprising processors (inside 6) configured to calculate out a feature amount of the load from a measurement value of the voltage and a measurement value of the current measured by the measuring unit ([0009], [0011]);
a storage unit (inside 6) configured to store feature amounts of loads in advance (i.e. predetermined threshold values); 
a load estimating unit (inside 6) configured to estimate what a load connected with the power-supplying device is, on the basis of the feature amount calculated out by the calculating unit and the feature amounts stored in the storage unit ([0009], [0011]); 
a determining unit (inside 6) configured to determine, if a load estimated by the load estimating unit has a high power consumption state and a low power - 20 -consumption state, whether or not the load has shifted from the high power consumption state to the low power consumption state on the basis of the current measured by the measuring unit ([0009]);
and a control unit configured to activate the engine and supply the power generated by the power generator to the load in a case where an operation state of the load is the high power consumption state ([0091], and stop the engine and supply the power stored in the storage battery to the load in a case where the operation state of the load has shifted from the high power consumption state to the low power consumption state ([0083]). ([0072], [0075], [0079]-[0086])
	Regarding claim 7, Nishihama teaches the load (30) being a refrigerator having a cooling function for keeping cool. ([0009])
	Regarding claim 8, Nishihama teaches the load being an electric device (i.e. a refrigeration system) having a normal mode corresponding to the high power consumption state and a power saving mode corresponding to the low power consumption state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihama (JP 2012-050324 A), Crespo (2018/0126890), and Meng et al. (2017/0339751).  Regarding independent claims 1 and 9, Nishihama teaches the portable power-supplying device as described above.  Nishihama fails to explicitly teach the load having heating and warming states corresponding to various power levels.  
Crespo teaches a similar portable power-supplying device to that of Nishihama, and Meng teaches an example load having heating and warming states corresponding to high and low power consumption states.  Crespo teaches loads in a similar setting to that of Nishihama having cooling (refrigerators), heating and warming (cooking devices) states ([0003]).  Meng teaches an example of loads, similar to Crespo, having heating (“fast heating”) and warming (“slow heating”) states corresponding to high and low power consumption states, respectively ([0079]-[0082]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement loads having heating and warming states with corresponding to high and low power consumption states into Nishihama’s invention, since Crespo teaches a similar portable power-supplying device having such loads, and Meng teaches their corresponding power consumption states, and it would allow for the vehicle to perform both heating and cooling operations in the system. (The combination would lead to scenarios in Nishihama when the load is in a heating/high power consumption state to activate the engine as claimed, and when the load has shifted from the heating state to the warming state to stop the engine and supply power stored in the storage battery as claimed.)
Regarding claims 3, 4, and 6, Crespo teaches a load being various cooking devices which have a warming function and/or a refrigerator having a cooling function for keeping cool. ([0003])  Nishihama also teaches the load being a refrigerator having a cooling function for keeping cool as described above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihama (JP 2012-050324 A), Crespo (2018/0126890), and Meng et al. (2017/0339751) as applied to claim 1 above, and further in view of Um et al. (2018/0268473).  Nishihama, Crespo, and Meng teach the portable power-supplying device as described above.  They fail to explicitly teach a storage unit storing load information indicating whether or not loads have a warming function.  Um teaches a similar vehicle system to that of Nishihama.  Um teaches a storage unit (300) storing load information indicating, for each of the loads (i.e. “auxiliary facilities”), operation information (i.e. “whether or not the loads have a warming function”) and a warming determining unit (403’) configured to determine, based on the load information, whether or not a load has a warming function. ([0162], [0163])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a storage unit to store load information into Nishihama’s invention, so the controller will know how to control and what to expect from each of the loads in the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
5-13-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836